UNITED STATES DISTRICT COURT
WESTERN DISTRICT OCF NEW YORK

 

 

RHONDA LAWRENCE,
Plaintif et, DECISION & ORDER
L7-cv-6722-JWF
Vv.

COMMISSIONER OF SOCTAL SECURITY,
Defendant.

 

Procedural History

 

On July 16, 2014, plaintiff Rhonda Marie Lawrence
(“plaintiff" or “Lawrence”) filed for disability insurance
benefits under Title II of the Social Security Act, alleging
disability based on multiple sclerosis ("MS"), as weil as physical,
visual, and cognitive deficits. See Administrative Record, Docket
# 8 (“AR”), at 14. Plaintiff's application was initially denied.
AR at 75-88. Plaintiff, her attorney, and a vocational expert
appeared before Administrative Law Judge Michael Carr (“the ALJ")
on March 31, 2016 for a hearing on the denial of her application.
AR at 28-66. The ALJ issued an unfavorable decision on May 4, 2016.
AR at 14-24. Plaintiff appealed to the Appeals Council (“AC”) and
the AC denied plaintiff's appeal on September 18, 2017. AR at 1.

Plaintiff commenced this action on October 18, 2037 (Docket
# 1) and filed her motion for judgment on the pleadings on April
20, 2018 (Docket # 10). The Commissioner filed its motion for

judgment on the pleadings on July 23, 2018 (Docket # 15) and

Lawrence replied on August 13, 2018 (Docket # 17).
For the reasons explained more fully below, plaintiff's
motion for judgment on the pleadings (Docket # 10) is granted, the
Commissioner’s motion for judgment on the pleadings (Docket # 15)
is denied, and the case is remanded for further proceedings
consistent with this Decision and Order.

Factual Background

 

Plaintiff is a 55-year-old woman who has worked for most of
her adult life. See AR at 130-49. In 2014, after volunteering in
a hospital for several months, she decided to go back to school to
become a nurse. She enrolled in an LPN program and was scheduled
to graduate in August 2014. AR at 161. A few months before her
scheduled graduation, hér heath started deteriorating. See AR at
38. Plaintiff noted that in March 2014, “I began to struggle with
my studies, unable to retain information, unable to spell words
that I had been working with for months. IT began failing many
exams although not all, and then suddenly my vision became
distorted, and my being able to only see out of one eye.” AR at
161. In July 2014, Lawrence was admitted to the hospital and
multiple neurological tests were completed, including CT scans,
MRIs, and lumbar puncture tests. AR at 205-84.

The testing results confirmed a diagnosis of multiple
sclerosis or MS. “Multiple sclerosis is a slowly progressive
central nervous system disease characterized by disseminated

patches of demyelination in the brain and spinal cord, resulting
in multiple and varied neurologic symptoms and signs, usually with

remissions and exacerbations.” Everett v. Comm'r of Soc. Sec.,

 

No. 1:11-CV-219, 2012 WL 3731388, at *9 (S.D. Ohio Aug. 28, 2012),

report and recommendation adopted, No. 1:11-CV-219, 2012 WL

 

4506293 (S.D. Ohio Oct. 1, 2012). “Symptoms of multiple sclerosis
include: fatigue, mumbness, gait, balance and coordination
problems, bladder and bowel dysfunction, vision problems,
dizziness and vertigo, pain, cognitive function, émotional

changes, depression, spasticity, speech disorders, swallowing
problems, headache, hearing loss, seizures, tremor, and
respiratory problems.” Id. at n.1l.

Both the medical record and plaintiff's hearing testimony pay
tribute to the fact that since her diagnosis, Lawrence has
experienced and continues to experience many of the typical and
debilitating symptoms of MS. These would include blurry vision
severe enough that she can no longer drive (AR at 46), ringing in
her ears (AR at 356), headaches so severe that they feel “like a
knife poking in [the] side of my head” (AR at 39), cognitive
disabilities including memory loss and confusion (AR at 174), gait,
balance and coordination issues (AR at 21}, and weakness in her
arms and extremities (AR at 45). Lawrence testified that her
unremitting fatigue is so severe that she usually has to nap
between three and four hours each afternoon and some days she is

unable to get out of bed. AR at 47-48. Lawrence has trouble
cooking because she cannot follow a recipe (AR at 48), has
difficulty walking because she loses her balance and bumps into
things (AR at 49-50, 195), and has trouble communicating because
she often cannot remember what she wanted to say (AR at 54).

Not surprisingly, Lawrence developed and was diagnosed with
another typical result of an MS diagnosis ~ depression. AR at
463. Her medical records reflect that Lawrence reported having
“[d]ifficulty concentrating, [f]eeling down, depressed ofr
hopeless.” AR at 466. She had “[f]leelings of guilt” and “{l]ittle
interest or pleasure in doing things.” AR at 466. Medical records
from the office of her long-time treating doctor, Dr. Ahlman,
revealed that after being diagnosed with MS, Lawrence presented as
anhedonic, anxious, and depressed. AR at 467. Sometimes “she
thinks about suicide but states that she would never [] because of
her faith and her children.” AR at 467. Lawrence was administered
the PHO-9 test, a questionnaire used by medical professionals to
screen, diagnose, monitor, and measure the séverity of depression.
AR at 469. "A score of 15 to 19 indicates moderately severe
depression; a score of 10 to 14 indicates moderate depression; and

a score of 5 to 9 indicates mild depression.” Martinez v. Colvin,

 

No. 1SCIVO1LSS6RAJCF, 2016 WL 3681426, at n.4 (S.D.N.Y¥Y. June 15,
2016), report and recommendation adopted sub nom. Martinez v.

Comm'r of Soc. Sec., No. 15-€V-1596 (RA), 2016 WL 3685092 (S.D.N.Y.

 
July 6, 2016). Lawrence’s score of 18 confirmed significant
depression. AR at 468. Dr. Ahlman prescribed an anti-depressant.

Plaintiff’s complaints of depression were not transitory. In
October 2015 she saw Dr. Ahlman for continued depression. AR at
479-83. On exam she was found to be anxious and anhedonic. Her
doctor wrote: “Inappropriate mood and affect - depressed. Fearful.
Forgetful. Hopelessness. Poor attention span and concentration -
concentration disjointed.” AR at 483. In January 2016, Dr. Ahlman
assed her as having “reactive depression” and noted “she feels
down at times [, plarticularly with regards to medical problems.”
AR at 493.

Lawrence’s treating physicians and treating neurologist both
opined that Lawrence was unable to engage in competitive full-time
employment because of the myriad symptoms she suffers as a result
of her MS. See AR at 442-45, 517. The ALJ gave both these opinions
“little weight.” AR at 21. Indeed, the only weight given by the
ALJ to any opinion evidence, was “some weight” to the opinion of
Dr. Putcha. Dr. Putcha is a “medical consultant” who never met,
examined or spoke to plaintiff and only opined on plaintiff’s
exertional limitations. AR at 21. In the end, based on his review
of the record evidence, the ALY decided that Lawrence could return
to her previous job as an “administrative assistant.” AR at 21.
In addition, the ALJ, relying on hypotheticals he posed to a

vocational expert, found that Lawrence was also fully capable of
returning to full-time employment as a “ticket taker,” a “sales
attendant,” or a “cleaner.” AR at 23.
Discussion

There are several reasons why the ALU’s decision here is not
supported by substantial evidence. For purposes of this Decision
and Order, I focus on the first one raised by plaintiff - the
failure of the ALJ to consider Lawrence’s non-~exertional
limitations.

At Step Two of the familiar five-step sequential process used
by the Commissioner to determine eligibility for disability
benefits, the ALJ must determine whether plaintiff has medically
a Geterminable impairment or combination of impairments that are
“severe.” “The purpose of the second step of the sequential
analysis is to enable the Commissioner to screen out totally

groundless claims.” Griffeth v. Comm'r of Soc. Sec., 217 F. App’x

 

425, 428 (6th Cir. 2007) (internal quotation marks omitted).
Although plaintiff bears the burden of proof at Step Two, it is
not a heavy burden. The Second Circuit has long held that “the
standard for a finding of severity under Step Two of the sequential
analysis is de minimis and is intended only to screen out the very

weakest cases.” McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir.

 

2014) (citing Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995}).
Where a claimant produces some evidence of an impairment, the

Commissioner may make a determination of non-disability at Step
Two only when the medical evidence “establishes only a slight
abnormality or combination of slight abnormalities which would
have no more than a minimal effect on an individual's ability to
work.” See SSR 85-28, 1985 WL 56856, at *3 (1985).

At Step Two in Lawrence’s case, the ALJ found that plaintiff
had only established two “severe impairments” - MS and cervical
spine spondylosis, post fusion surgery. AR at 16. This was clear
error for plaintiff's allegations of a mental impairment and
limitations were far from “totally groundless.” Indeed, the record
reflects that Lawrence produced credible evidence that she has
been found by medical professionals to have been treated for
several mental health and cognitive limitations, including
depression, anxiety, anhedonia, visual disturbances, confusion,
severe fatigue, and recurrent painful headaches. Any finding that
these limitations could not cause more than minimal limitations in
her ability to perform basic work activities is not supported in
this record. The medical evidence here clearly meets plaintiff's
de minimis burden at Step Two. Accordingly, these non-exertional
limitations certainly should have considered in formulating an
accurate RFC.

The Commissioner nevertheless maintains that the ALJ's
failure to incorporate non-exertional limitations into the RFC was
harmless, because the ALJ “found that [p]laintiff could perform

light, unskilled work as a cleaner, sales attendant, or ticket
taker” and these jobs would accommodate any limitations she might
have in “concentration, persistence, and pace” (Docket # 15-1), at
15. I disagree. Tt is simply not credible to argue that by
limiting plaintiff to unskilled or light work the ALJ has
adequately addressed the nature and severity of Lawrence’s
documented non-exertional limitations. Plaintiff’s non-exertional
limitations go far beyond having trouble with concentration,
persistence and pace. As the Second Circuit explained in Parker-
Grose v. Astrue, 462 F. App'x 16 (2d Cir. 2012):

{[E] ven if this Court concluded that substantial evidence
supports the ALJd’s finding that [plaintiff's] mental
impairment was nonsevere, it would still be necessary to
remand this case for further consideration because the
ALJ failed to account [plaintiff‘s] mental limitations
when determining her RFC. A RFC determination must
account for limitations imposed by both severe and
nonsevere impairments. See 20 C.F.R. § 404.1545 (a) (2)
(“We will. consider all of your medically determinable
impairments of which we are aware, including your
medically determinable impairments that are not ‘severe
f]’ . . . when we assess your [RFC] ... .”); 20 C.F.R.
§ 416.945(a) (2) (same, but with respect to Supplemental
Security Income as opposed to Social Security Disability
Insurance) . in this case, after finding that
[plaintiff’s] “mental impairment of depression does not
cause more than minimal limitation in... her ability
to perform basic mental work activities and is therefore
nonsevere,” [] the ALJ determined [plaintiff’s] RFC
without accounting for any of the limitations arising
from her mental impairment that were established by
substantial evidence in the record. Thus, the ALJ
committed legal error.

Td. at 18 (internal quotation marks, brackets, and citation

omitted); see also Graham v. Berryhill, No. 16-CV-6787-FPG, 2017

 

WL 5019274, at *4 (W.D.N.Y¥. Nov. 3, 2017) (remand required when ALJ
failed to consider plaintiff’s nonsevere headaches in his RFC

analysis); Bordulis v. Astrue, Civil Action No. 1:12-Cv-30, 2012

 

WL 5870729, at *6 (D. Vt. Oct. 10, 2012), report and recommendation

 

adopted by 2012 WL 5870723 (D. Vt. Nov. 20, 2012) (“The ALJ’s
Flawed analysis of [plaintiff's] mental impairment [at Step Two]
requires remand because it infected every subsequent step of the
ALJ's decision, as the ALJ failed to include any mental health
limitation in his RFC discussion and determination.”); Dixon v.
Astrue, Civil No. 10-5703 (RBK), 2011 WL 4478493, at *12 {(D.N.d.
Sept. 26, 2011) (*[T]he ALJ properly evaluated Plaintiff's
depression to determine that it was mot severe. .. . However,
after making that determination, the ALJ neglected to factor
Plaintiff’s depression into the RFC analysis, and he failed to
offer a reason for leaving Plaintiff's depression out of that
analysis.” (citation omitted)).

| There is no support for the Commissioner’s claim that the ALJ
accounted for plaintiff's mental limitations in the rest of his
decision. Indeed, the ALJ expressly gave “little weight” to the
evidence that discussed Lawrence’s mental impairments and
limitations. It cannot be said, therefore, that the ALJ considered

plaintiff's non-exertional limitations throughout the decision or
adequately addressed those impairments in formulating plaintiff’s
RFC. For these reasons, remand is required.?+
| Conclusion
For the reasons explained above, plaintiff’s motion for
judgment on the pleadings (Docket # 10) is granted, the
Commissioner's motion for judgment on the pleadings (Docket # 15)
is denied, and the case is remanded for further proceedings

consistent with the Decision and Order.

   

Awe osu is
JONATHAN W. FELDMAN
nijted States Magistrate Judge

 

Dated: June 14, 2019
Rochester, New York

 

10n remand, the Court encourages the Commissioner to reconsider whether the ALJ
complied with established Second Circuit caselaw in analyzing opinion evidence
in the record. Ag get forth above, the ALJ gave little weight to the opinions
of plaintiff's treating doctors and more weight to the opinion of a non-
examining consulting doctor. This seems backwards, at least to this Court.
Compare 20 C.F.R. § 416.927(d} (2) ("Generally, we give more weight to medical
opinions from your treating sources.”) with Vargas v. Sullivan, 898 F.2d 293,
295 (2d Cir. 1990) (“The general rule ig that the written reports of medical
advisors who have not personally examined the claimant deserve little weight in
the overall evaluation of disability.”) (internal quotation marks omitted);
Rodriguez v. Astrue, No. O7CIV.534 WHPMHD, 2009 Wh 637154, at *25 {S.D.N.Y.
Mar. 9, 2009}("[A] doctor who has direct contact with a claimant—even as an
examining doctor—is likely to have a better grasp of her condition than someone
who has never seen the claimant.”}); Filocomo v. Chater, 944 F. Supp. 165, 170
-n.4 (E.D.N.¥. 2996) {*[T]he conclusions of a physician who merely reviews a
medical file and performs no examination are entitled to little, if any,
weight.”}.

 

10
